Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 12/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 10/07/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoko Nakajima on 1/6/2022.
The application has been amended as follows: 
In claim 3, the dependency “according to claim 2” should read “according to claim 1” because claim 2 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed invention of claim 1 is Yamada (JP H09213634 A), Yamaguchi (US 20150101927 A1), Matsumoto (JP 2006037209 A), and Wang (US 20020162740 A1). Yamada 
Alternatively, as described in the office action mailed 10/07/2021, Ko (JP 2016047940 A), Rich (US 20040003771 A1), and Ye (US 20070095650 A1) teach all limitations of amended claim 1 except for the new limitation of “the sputtering apparatus further comprising moving means for moving the shielding plate along the offset direction of the substrate relative to the center of the target.” Furthermore, there is no teaching, motivation, or suggestion to modify Ko to include a moving means for moving the shielding plate along the offset direction
Claims 3 and 5-9 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER WECKER/Primary Examiner, Art Unit 1797